— Order unanimously reversed, without costs, and matter remitted to Supreme Court, Erie County, for further proceedings on the petition. Memorandum: Petitioner Mohr, an enrolled Republican, is a designated and authorized candidate of the Right to Life Party for the office of Erie County Legislator, 17th District, in the upcoming primary election. He is therefore an aggrieved candidate and may institute a proceeding to challenge the validity of the respondent’s designating petition (Election Law, § 16-102, subd 1; Matter of Wydler v Cristenfeld, 35 NY2d 719.) (Appeal from order of Erie Supreme Court, Flaherty, J. —• Election Law.) Present — Doerr, J. P., Denman, Boomer, Green and Schnepp, JJ.